The Chief Justice
delivered the opinion of the court.
This is an appeal taken by the demandant from a judgment for the tenant in a writ of right.
It appears from a bill of exception, containing the whole evidence in the cause, that the tenant had been in the actual possession of the land in controversy for more than twenty years before the demandant had entered upon any part of the land covered by his grant from the commonwealth; and that the court, at the instance of the tenant, instructed the jury that twenty years possession, on the part of the tenant, was a bar to the demandant’s recovery. Whether this instruction is correct or not, is the only question involved in the case.
To this question we have no hesitation in giving an affirmative response.
We do not understand that the circuit court meant to instruct the jury, that twenty years was the time prescribed by the statute of limitations for bringing a writ of right, but that the twenty years possession by the tenant prevented the demandant from gaining a possession by his entry, and thereby defeated the recovery. Thus understood, the instruction given to the jury is obviously correct.
The twenty years’ possession by the tenant not only tolled the demandant’s right of entry, but gave to the tenant the right of possession. The entry of the demandant upon the possession of the tenant, was, therefore, not congeable, and the demandant, in making such entry, was a mere trespasser, and could not thereby gain a possession, without which, as has heretofore been decided by this court, a writ of right cannot be sustained. Judgment affirmed with costs.